DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 6/8/22.  Claims 5-7, 20-29 are cancelled; claims 1-4, 8-14 are withdrawn; claims 18-19 are amended; claims 30-36 are added.  Claims 18-19 and 30-36 are examined below.  

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said additional areas adjacent to the said central impact area (with a surface area of approximately 3.1 cm^2) having additional areas with the same height extending to the outer circumference of the face” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 3A shows additional areas 316 and 317, but these areas clearly do not extend to the outer circumference of the face (it’s noted the additional areas are required to have a surface area of 3.1 cm^2)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation therein of “said additional areas adjacent to the said central impact area (which examiner emphasizes is claimed to have “a surface area of approximately 3.1 cm^2”) having additional areas ... extending to the outer circumference of the face” in independent claim 30 constitutes new matter as it is not supported by the specification as originally filed. Fig. 3A shows additional areas 316 and 317, but these additional areas clearly do not extend to the outer circumference of the face. The specification describes “remaining” areas extending to the outer circumference, but the claims require “the additional areas adjacent to the said central impact area” which have “a surface area of approximately 3.1 cm^2” to have areas “extending to the outer circumference of the face”. This is not taught, expressly, implicitly, or in the Drawings.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "approximately" in claims 30-31 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted the crux of the invention is primarily based on the claimed dimensions and examiner considers it important to define those dimensions for both patentability and 112b compliance.  Admittedly, within the golf club art, “approximately” is often used as a claim term. However, when used to describe a dimensional parameter critical to the patentability of the invention, the specifications of these prior art references are known to establish defined tolerances. Previously presented claim 29 established a defined tolerance that provides definiteness to the term “approximately”; unfortunately, this constituted new matter, however examiner cites to this for applicant to consider filing a CIP and providing tolerances to properly define “approximately”. 
Claims 18-19 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “said additional areas adjacent to the said central impact area (which examiner emphasizes is claimed to have “a surface area of approximately 3.1 cm^2”) having additional areas ... extending to the outer circumference of the face” in independent claim 30 is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing. Fig. 3A shows additional areas adjacent to the said central impact area 316 and 317, but these additional areas clearly do not extend to the outer circumference of the face. This creates confusion as to the intended scope of the above limitation. Moroever, it is unclear how a defined “additional areas” can also have “additional areas” that extend beyond the claimed “additional area ... surface area”. In other words, applicant is requiring that a defined region a also have region b, where region b is a region different from region a. If region b is a region different from region a, then it can’t be part of region a. If the area adjacent to the additional areas 316, 317 is the area applicant is intending to claim, this area is not part of the “additional areas adjacent to said central impact area” 316, 317. In other words, applicant should not use language as follows: “said additional areas adjacent to the said central impact area having additional areas ... extending to the outer circumference of the face”. Rather, applicant should use language as follows: “said striking face having remaining areas toe-ward and heel-ward said additional areas adjacent to the said central impact area ... extending to the outer circumference of the face”. 
Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 32-35 each recite the limitation “said remaining areas adjacent said heel and said toe".  There is insufficient antecedent basis for this limitation in the claim.
For examining and prior art searching purposes, examiner construes the scope of the aforementioned indefinite language as follows: the additional areas itself - adjacent toe and heel sides of the central impact area and having a defined surface area of 1.4cm^2 - extends to the outer circumference of the face (i.e. the area between the central impact area and outer circumference of the face, in the heel and toe direction, have a surface area of 1.4cm^2), and the term ‘approximately’ will have a tolerance of 1%. 


Response to Arguments
5.	Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. Applicant argues that prior patented golf clubs have used the term “approximately” and therefore negate the 112b rejection above. Examiner respectfully disagrees. Admittedly, within the golf club art, “approximately” is often used as a claim term. However, when used to describe a dimensional parameter critical to the patentability of the invention, the specifications of these prior art references are known to establish defined tolerances. Previously presented claim 29 established a defined tolerance that provides definiteness to the term “approximately”; unfortunately, this constituted new matter, however examiner cites to this for applicant to consider filing a CIP and providing tolerances to properly define “approximately”. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Nagai et al. (US Pat. No. 7,126,339).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711